Citation Nr: 0026001	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-01 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for coronary artery disease 
due to tobacco use and nicotine dependence.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1946 to March 
1948.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO denied service connection for 
coronary artery disease due to tobacco use and nicotine 
dependence.


FINDINGS OF FACT

1.  The record does not contain competent medical evidence of 
a nexus between coronary artery disease and an injury or a 
disease, including tobacco use, during the veteran's active 
military service.  

2.  The record does not contain competent medical evidence of 
nicotine dependence during the veteran's active military 
service.


CONCLUSION OF LAW

The claim of entitlement to service connection for coronary 
artery disease due to tobacco use and nicotine dependence is 
not well grounded.  38 U.S.C.A. §§  1110, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303 (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops organic heart disease to a degree of 
disability of 10 percent or more within one year of 
separation from such service, such disease shall be presumed 
to have been incurred in service.  Further, disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (1999).

This claim is based on the veteran's use of tobacco during 
his active military service.  A precedential opinion by the 
VA General Counsel clarified when entitlement to benefits may 
be awarded based upon in-service tobacco use.  This opinion 
determined that direct service connection may be established 
if the evidence shows injury or disease resulting from 
tobacco use in service.  VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 
(1993). The General Counsel issued a clarification of this 
opinion in June 1993 and stated that the opinion does not 
hold that service connection will be established for a 
disease related to tobacco use if the affected veteran smoked 
in service.  Rather, the opinion holds that any disability 
allegedly related to tobacco use which is not diagnosed until 
after service would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.

For claims filed prior to June 9, 1998, service connection 
may be granted for a disease that results from tobacco use in 
the line of duty during active military service.  See 
VAOPGCPREC 2-97 (1997).  In the instant case, the veteran's 
claim was received in July 1997.

The veteran does not contend, nor does the evidence show, 
that he developed coronary artery disease during his active 
military service or that he had compensable disability from 
organic heart disease within the year after his separation 
from service.  The evidence of record clearly shows that the 
veteran first experienced a medically verifiable heart 
condition in November 1984, when he suffered an acute 
myocardial infarction.  He was subsequently diagnosed in 
March 1985 with atherosclerotic heart disease.  The veteran 
contends that he developed coronary artery disease as a 
result of smoking cigarettes during his active military 
service or, in the alternative, that he developed coronary 
artery disease as a result of continued cigarette smoking 
after his separation from service, due to nicotine dependence 
which he incurred during his active military service.

If a veteran acquired nicotine dependence during service and 
if nicotine dependence is considered to be a proximate cause 
of disability resulting from the use of tobacco products by 
the veteran, then service connection for the resulting 
disability can be established on a secondary basis.  See 
VAOPGCPREC 19-97 (1997); see also 38 C.F.R. § 3.310(a) 
(1999).  

A determination as to whether service connection for a 
disability attributable to tobacco use subsequent to military 
service should be established on the basis that tobacco use 
resulted from nicotine dependence arising in service pursuant 
to 38 C.F.R. § 3.310(a) depends on whether nicotine 
dependence may be considered a disease for VA compensation 
purpose; whether the veteran acquired nicotine dependence in 
service; and whether that dependence may be considered the 
proximate cause of disability resulting from tobacco use by 
the veteran.  These questions must be addressed by 
adjudicative personnel applying established medical 
principals to the facts of the particular claim.  VAOPGCPREC 
19- 97 (1997).  

The threshold question that must be resolved regarding each 
claim is whether the appellant has presented evidence that 
the claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Veterans Appeals (now the United States Court of Appeals 
for Veterans Claims, hereinafter "the Court") has held that 
a well-grounded claim is comprised of three specific 
elements:  (1) evidence of a current disability as provided 
by a medical diagnosis, (2) evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).  In the 
absence of any one of these three elements, the Board must 
find that a claim for service connection is not well grounded 
and therefore must be denied, pursuant to the decision of the 
Court in Edenfield v. Brown, 8 Vet. App. 384 (1995).

As for evidence of a current disability, the veteran has 
satisfied this prerequisite of a well-grounded claim.  A 
September 1998 letter from R. C. Brooksbank, M.D., of the 
Galen Medical Group, states that the veteran currently 
suffers from coronary artery disease.  This evidence is 
consistent with the most recent VA examination, from June 
1985, which included a diagnosis of coronary artery disease 
with infero-posterior myocardial infarction in November 1984.  
The Board finds that this satisfies the well-grounded claim 
requirement of a current disability.    

The veteran asserts that his inservice cigarette smoking and 
purported nicotine addiction satisfies the well-grounded 
requirement of an inservice disease or injury.  He testified 
during his February 1999 RO Personal Hearing that he did not 
smoke before entering the service, but that the pervasiveness 
of the cigarette smoking by his fellow soldiers led him to 
begin smoking shortly after service entry.  The veteran 
recounted how cigarettes were issued in the combat rations 
("C-rats") he ate in service, as well as describing the 
discounted prices for cigarettes on base.  The veteran also 
submitted several lay witness statements that detailed the 
veteran's inservice smoking.  The Board has no reason to 
doubt the credibility of the veteran or his lay witnesses, 
and therefore finds that sufficient evidence has been 
submitted regarding the veteran's inservice tobacco use.  The 
question of whether the veteran had a nicotine dependence 
will be addressed below.   

The appellant's more difficult task, however, is presenting 
sufficient evidence of a nexus between the veteran's coronary 
artery disease and his inservice use of tobacco.  This nexus 
evidence must be based on an opinion from a competent medical 
authority.  See Caluza, supra.  The Board has reviewed the 
record for such evidence and finds that this element of a 
well-grounded claim has not been satisfied.  

To establish a nexus between the veteran's coronary artery 
disease and inservice tobacco use, competent medical evidence 
is necessary to show that the veteran's tobacco use during 
his service years -- as opposed to his entire history of 
tobacco use, during and after service -- was the cause of his 
coronary artery disease.  The evidence shows quite 
convincingly that the veteran used tobacco during his 
approximately 18 months of active service from October 1946 
to March 1948.  The evidence also is clear that he continued 
to smoke for many years following service discharge, from 
1948 to 1984, until the time of his diagnosed heart problems.  
The photographs submitted by the veteran showing his post-
service tobacco use is testament to that fact.  However, 
there is no competent medical evidence that either the 
veteran was nicotine dependent in service or that his 
inservice smoking, as opposed to the more than 30 years of 
post-service smoking, was the cause of his coronary artery 
disease.     

The veteran testified during his February 1999 RO Hearing 
that he knew he was addicted to nicotine when he hospitalized 
in 1984 for a myocardial infarction.  He also stated that he 
tried to quit smoking many times before 1984 but was 
unsuccessful.  However, he does not remember if he ever tried 
to stop smoking in service.  The veteran did go on to testify 
that his smoking habit increased noticeably in approximately 
1952, when he went from smoking the one to one and a half 
pack of cigarettes per day that he smoked at the time of 
service discharge, to smoking two to three packs of 
cigarettes per day.  He stated that he was smoking three to 
three and a half packs of cigarettes per day at the time of 
his 1984 heart problems.  This evidence appears to show that 
the veteran's significant increase in tobacco consumption did 
not occur until several years after service discharge, 
notwithstanding the fact that nicotine addiction requires the 
opinion of a competent medical authority, see Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), which this testimony does 
not provide.  

The Board also notes that the veteran has provided several 
articles from professional medical journals, newspapers and 
from internet sources dealing with tobacco use, nicotine 
dependence and heart disease.  The veteran contends that 
these articles provide, in essence, the proof that the 
veteran's inservice tobacco use and nicotine dependence 
caused his subsequent heart problems.  The Board recognizes 
that medical treatise evidence may be sufficient to make a 
claim well grounded if such evidence, standing alone, 
discusses generic relationships with a degree of certainty 
such that, under the facts of the specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay opinion.  Wallin v. West, 11 
Vet. App. 509, 513 (1999).  The medical information submitted 
by the veteran concern such matters as the health effects of 
smoking and nicotine addiction, as well as the military's 
liberal distribution of cigarettes to servicemembers during 
the World War II era.  While at least some of this 
information could be classified as medical treatise 
information, these texts do not discuss the generic 
relationship between such cigarette smoking during a discrete 
time period and the development of coronary artery disease 
with a degree of certainty that would make this case well 
grounded.  The Board finds that without a competent medical 
authority to make an opinion that the veteran's inservice 
tobacco use contributed to his coronary artery disease, the 
veteran's contentions, and the medical information that he 
has submitted, are not sufficient evidence of a nexus to 
establish a well-grounded claim. 
 
The Board has also considered the medical statement provided 
by the veteran's personal physician, Dr. Brooksbank, in 
September 1998 (as updated from his very similar October 1997 
letter in evidence), but finds that this is not sufficient 
nexus evidence to well ground the veteran's claim.  In this 
statement, Dr. Brooksbank notes that cigarette abuse is a 
major risk factor for coronary artery disease, if not the 
single most contributing factor.  Dr. Brooksbank also states 
that, in his opinion, the veteran's history of smoking 2-3 
packs of cigarettes per day for many years was definitely a 
contributing factor to his coronary artery disease.  What the 
doctor's statement does not include is a nexus opinion 
between the veteran's inservice smoking and his coronary 
artery disease.  Rather, the doctor's opinion ties the 
veteran's many years of smoking to coronary artery disease.  
The Board reiterates that post-service smoking leading to 
coronary artery disease does not equate to service connection 
for inservice tobacco use.  The Board also points out that 
Dr. Brooksbank specifically refers to the veteran's smoking 
of 2-3 packs of cigarettes per day as being a contributing 
factor to the current coronary artery disease condition.  
However, as the veteran stated during his RO Hearing, he did 
not begin smoking 2-3 packs of cigarettes per day until 
approximately 1952, several years after service discharge.  
Thus, the Board finds that this medical evidence does not 
satisfy the nexus evidence requirement for a well-grounded 
claim.   

In assessing all of the evidence of record regarding a nexus 
between the veteran's tobacco use in service and his current 
coronary artery disease disability, the Board is left with 
simply the veteran's assertions, and those by the many lay 
witnesses submitting statements on his behalf, that the 
current disability was caused by cigarette smoking during 
active service.  However, the record does not show that the 
veteran or any of the lay witnesses is a medical professional 
or has the training and expertise that would qualify him or 
her to provide opinions on clinical findings regarding the 
etiology of his coronary artery disease or its relationship 
to tobacco use in service.  Consequently, these statements do 
not constitute competent medical evidence for the purpose of 
making the veteran's claim well grounded.  See Espiritu, 
supra ; Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Therefore, the Board finds that the veteran's case lacks 
competent medical evidence of nicotine dependence in service 
or a nexus between inservice tobacco use and coronary artery 
disease, making his service connection claim not well 
grounded.  See Caluza, supra.

As set forth above, the veteran's claim fails to provide 
sufficient competent evidence of a medical nexus between his 
inservice smoking and his current coronary artery disease.  
Therefore, the Board concludes that the claim for service 
connection for coronary artery disease due to tobacco use and 
nicotine dependence is not plausible and, as a result, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(d) (1999).

The Court has held that, when a claimant fails to submit a 
well grounded claim under 38 U.S.C.A. § 5107(a) (West 1991), 
VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence required to complete his 
or her application, in circumstances in which the claimant 
has referenced other known and existing evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 
Vet. App. 341 (1996).  In the present case, the Board finds 
that this procedural consideration has been satisfied.  In 
particular, the Board notes that the statement of the case 
issued in conjunction with this appeal advises the veteran 
that the evidence fails to show that his coronary artery 
disease was related to his military service, and that there 
is no evidence of any relationship between coronary artery 
disease and tobacco use in service.  Moreover, unlike the 
situation in Robinette, supra, the veteran has not put VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded. 


ORDER

Entitlement to service connection for coronary artery disease 
due to tobacco use and nicotine dependence is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


